Citation Nr: 0919524	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-39 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to diabetes mellitus, type II.

6.  Entitlement to service connection for anxiety and 
depression, claimed as secondary to diabetes mellitus, type 
II.  

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.L.O.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In this decision, the RO denied a number 
of issues including the issues as noted on the title page 
above.  

In a subsequent rating decision, in May 2005, the RO 
continued to deny claims of entitlement to service connection 
for diabetes mellitus, entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities, and 
entitlement to service connection for anxiety and depression, 
claimed as secondary to diabetes mellitus, type II.  Although 
the Veteran specifically disagreed with the "May 2005" 
decision in his June 2005 notice of disagreement (NOD) thus 
limiting his appeal to these issues (in addition to the issue 
of entitlement to service connection for PTSD which is 
explained in the remand below), the fact that his NOD is 
timely with respect to the February 2005 rating decision 
renders that decision the decision on appeal.  In this 
regard, an appeal of the February 2005 rating decision would 
be advantageous to the Veteran for effective date purposes if 
any of the issues were to be granted.  See 38 C.F.R. § 3.400.

In April 2007, the Veteran testified before the undersigned 
at a video conference hearing.  A transcript of the hearing 
has been incorporated into the claims file.

The Board notes that this case had been subject to a stay 
implemented at the Board on the adjudication of certain 
claims involving herbicide exposure.  The specific claims 
affected by the stay included those, like the claim at hand, 
involving claims based on herbicide exposure in which the 
only evidence of exposure was the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  See Chairman's Memorandum, No. 01-06-24 (September 
21, 2006).  In a subsequent Chairman's Memorandum, No. 01-09-
03 (January 22, 2009), the stay was lifted thereby resuming 
the adjudication of such claims.  The judicial proceedings 
behind the implementation and lifting of the stay are 
discussed in the decision below.

The appeals of the issues of entitlement to service 
connection for anxiety and depression, claimed as secondary 
to diabetes mellitus, type II, and for PTSD is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam era and is not presumed to have been 
exposed to Agent Orange.

2.  Diabetes mellitus did not manifest during the Veteran's 
active duty service or for many years after separation from 
service, and is not otherwise related to service.

3.  The Veteran is not shown to have peripheral neuropathy of 
the right upper extremity.

4.  The Veteran is not shown to have peripheral neuropathy of 
the left upper extremity.

5.  The Veteran is not shown to have peripheral neuropathy of 
the right lower extremity.

6.  The Veteran is not shown to have peripheral neuropathy of 
the left lower extremity.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).

2.  The Veteran does not have peripheral neuropathy of the 
right upper extremity that is due to disease or injury that 
was incurred in or aggravated by service, that may be 
presumed to be, or that is proximately related to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).

3.  The Veteran does not have peripheral neuropathy of the 
left upper extremity that is due to disease or injury that 
was incurred in or aggravated by service, that may be 
presumed to be, or that is proximately related to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).

4.  The Veteran does not have peripheral neuropathy of the 
right lower extremity that is due to disease or injury that 
was incurred in or aggravated by service, that may be 
presumed to be, or that is proximately related to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).

5.  The Veteran does not have peripheral neuropathy of the 
left lower extremity that is due to disease or injury that 
was incurred in or aggravated by service, that may be 
presumed to be, or that is proximately related to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in October 2004, which was prior to the 
February 2005 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the October 2004 letter, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claims decided herein, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue.  See 73 Fed. 
Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claims.  Despite this change in the regulation, the 
October 2004 notice letter informed the appellant that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  Thus, the 
Board finds that the notice required by the VCAA and 
implementing regulations was furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal regarding service 
connection for diabetes mellitus, type II, claimed as due to 
exposure to herbicides, and peripheral neuropathy of the 
upper and lower extremities, claimed as secondary to diabetes 
mellitus, type II, the Board finds that the appellant is not 
prejudiced by a decision at this time since these claims are 
being denied.  Therefore, any notice defect, to include 
disability rating and effective date, is harmless error since 
no disability rating or effective date will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate these claims.  This 
includes obtaining pertinent VA outpatient treatment records 
and private medical records.  In addition, the appellant was 
given the opportunity to attend a Board hearing which he 
attended in April 2007 via video conference.  The Board notes 
that the appellant has not been afforded a VA examination in 
conjunction with this appeal.  In this regard, the Board 
finds that an examination is unnecessary because there is 
sufficient competent medical evidence to decide his claims.  
See 38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 3.159(c)(4) (2008).  
VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the appellant's 
own lay statements, that suggests a link between his diabetes 
mellitus, type II, and service and, as discussed below, the 
appellant's statements regarding a nexus do not constitute 
competent evidence.  Moreover, there is no medical evidence 
showing that the appellant currently has peripheral 
neuropathy of the upper and lower extremities.  Accordingly, 
the Board finds that the Veteran has not presented evidence 
of all three McLendon elements with respect to these issues.  
Therefore, VA is not required to provide him with a VA 
examination in conjunction with these claims.  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims of entitlement to service connection for diabetes 
mellitus, type II, claimed as due to exposure to herbicides, 
and entitlement to peripheral neuropathy of the upper and 
lower extremities, claimed as secondary to diabetes mellitus, 
type II.  Adjudication of these claims at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal of these issues is now 
ready to be considered on the merits.

II.  Facts

The Veteran's service personnel records show that he served 
aboard the USS Saratoga, from September 1, 1971, to October 
1, 1973, and received the Vietnam Service Medal.  They also 
show that the USS Saratoga had been deployed to Yankee 
Station, a point in the Gulf of Tonkin off the coast of 
Vietnam, several times in 1972.  

Service treatment records include a June 1970 enlistment 
examination report showing that the Veteran had one inch 
scars on his left hand, second finger, left lower forearm, 
and right foot.  They also show that he was treated for a 
swollen right ankle in October 1970, a left shoulder muscle 
strain in June 1973, an abrasion and cellulitis of the left 
hand in November 1973, and a right wrist burn in April 1974.  
His June 1974 separation examination report does not note any 
abnormalities with respect to the Veteran's upper and lower 
extremities, and shows that a urinalysis was negative for 
sugar  

Private medical records from Omni and Wheeling Medical Group, 
dated from 1992 to 1997, are devoid of any notations 
regarding diabetes mellitus or peripheral neuropathy.  These 
records include an April 1992 office note stating that the 
Veteran had not seen a doctor in 20 years for anything other 
than fractured ankles five years earlier.  Lab reports from 
1992 to 1996 show that blood glucose readings were all 
normal.   

VA outpatient records from 1995 to 2005 include a November 
2001 record noting that the Veteran had a longstanding 
history of diabetes and diagnosing him as having adult-onset 
diabetes.  These records show that the Veteran was seen for 
follow up checks for his diabetes in 2001, 2002, 2004 and 
2005.  A September 2004 environmental examination report 
states that the Veteran had had diabetes mellitus, type II, 
since 1999.  An August 2005 record shows that he was seen for 
a health maintenance check where his noted problems consisted 
of type II DM and hypertension.  A diabetic foot exam at that 
time revealed no abnormal findings.  These records are devoid 
of treatment for or complaints or diagnoses of peripheral 
neuropathy.

During a Board video conference hearing in April 2007, the 
Veteran testified that he served aboard the USS Saratoga in 
1971 and 1972 and was sent to Vietnam.  He denied ever 
actually being in Vietnam and said he never got off the ship 
to go anywhere.  He also denied that his ship ever pulled 
into port in Vietnam, including Da Nang.  He asserted 
exposure to herbicides while working on the flight deck.  He 
explained that after the planes came back from flying 
missions he had to take the missiles off the planes and wipe 
them down.  He said he thought there was Agent Orange on 
them, but he wasn't sure.  He denied having any symptoms in 
service due to his alleged herbicide exposure.  He went on to 
assert that he was first treated for diabetes eight years 
earlier, in 1998 or 1999, which was when he found out he had 
the disability.  He acknowledged that he did not receive any 
treatment for diabetes or associated symptoms from 1974 until 
1999.  He noted that his employment during that time, for 
American Airlines, required yearly examinations and that 
these examinations never revealed high glucose levels.  He 
testified that his doctor at VA felt his diabetes could be 
service connected.

III.  Analysis

A.  Legal Criteria

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
a 


current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes mellitus 
and organic diseases of the nervous system, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary 
basis if the claimed disability is shown to be proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310(b).  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2008).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



Herbicide Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

Diabetes mellitus, type II, and acute and subacute peripheral 
neuropathy are included on the list of diseases that shall be 
service-connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service and if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no evidence of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, with the exception that 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  § 3.309(e), Note 2.

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.

Notwithstanding the foregoing, the appellant is not precluded 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A), which defines the 
Vietnam era as the period beginning on February 28, 1961, and 
ending on May 7, 1975, and that this was not inconsistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. §3.307(a)(6)(iii).  VAOPGCPREC 27-97.  
Second, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).  Precedent 
opinions of the General Counsel of VA are binding on the 
Board.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.

Up until February 27, 2002, the VA Adjudication Procedure 
Manual M21-1, Part III, § 4.08(k)(1)-(2) (Nov. 1991), stated 
that "In the absence of contradictory evidence, 'service in 
Vietnam' will be conceded if the records shows [sic] that the 
veteran received the Vietnam Service Medal."  

During the pendency of this appeal, the Court, as well as the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), addressed the meaning of "service in the 
Republic of Vietnam" as found under 38 C.F.R. 
§ 3.307(a)(6)(iii).  In this regard, the Court issued a 
decision, Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a decision by the Board and held that, for purposes 
of applying the presumption of exposure to herbicides under 
38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic of 
Vietnam" will, in the absence of contradictory evidence, be 
presumed based upon the veteran's receipt of a Vietnam 
Service Medal (VSM), without any additional proof required 
that a veteran who served in waters offshore actually set 
foot on land in the Republic of Vietnam.  In so holding, the 
Court found the VA Adjudication Procedure Manual provision 
noted above, M21-1, Part III, § 4.08(k)(1)-(2) (Nov. 1991), 
to be a substantive rule.  In other words, exposure to 
herbicides would be presumed based on the receipt of a VSM.  
Examples of contradictory evidence include evidence that the 
VSM was received for service in a neighboring country or at a 
location that reasonably precluded exposure to Agent Orange.

VA disagreed with this decision and appealed the decision to 
the United States Court of Appeals for the Federal Circuit, 
thus subjecting this appeal to a stay at the Board.  See 
Chairman's Memorandum, No. 01-06-24 (September 21, 2006).  

On May 8, 2008, the Federal Circuit issued its decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it 
reversed the Veterans Court, holding that the Veterans Court 
had erred in rejecting VA's interpretation of § 
3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
Federal Circuit issued mandate in Hass effective October 16, 
2008.  See FED. R. APP. P. 41 (setting forth federal rules of 
appellate procedure with respect to issuance of mandate and 
staying of mandate pending petition for certiorari); FED. CIR. 
R. 41 (outlining Federal Circuit's rule with respect to 
mandate and effective date thereof).  

Thereafter, by Chairman's Memorandum, No. 01-09-03 (January 
22, 2009), the stay imposed by Haas was lifted allowing for 
adjudication of these claims.

B.  Discussion

In this case, the record clearly shows that the Veteran 
served on a Navy vessel in the waters offshore of Vietnam and 
received a Vietnam Service Medal.  More specifically, his 
service personnel records show that he served on the USS 
Saratoga from September 1, 1971, to October 1, 1973, and that 
this ship, in 1972, was stationed in Yankee Station, a point 
in the Gulf of Tonkin off the coast of Vietnam, on several 
occasions.  However, the record also clearly shows that the 
Veteran was never physically present in Vietnam.  Moreover, 
the Veteran has never claimed such or, for that matter, that 
the USS Saratoga entered port in Vietnam.  Rather, the 
Veteran testified at the Board video conference hearing in 
September 2007 that he was never in Vietnam, never got off 
his ship to go anywhere, and that his ship never docked at a 
port in Vietnam.  Instead, the Veteran bases his claim of 
exposure to Agent Orange on returning aircraft from Vietnam.  
More specifically, the Veteran asserts that the planes that 
returned to the USS Saratoga after flying in Vietnam were 
covered with film and debris which he thinks was Agent Orange 
and that his duties on the flight deck wiping off the planes 
and missiles exposed him to this herbicide.   

The fact that the only service in Vietnam that the Veteran 
claims, or the evidence shows, is his service aboard the USS 
Saratoga offshore from Vietnam, compels the Board to conclude 
that the Veteran did not have the requisite 'service in 
Vietnam' to trigger the presumptive regulations of 38 C.F.R. 
§§ 3.307, 3.309(e).  

Nevertheless, the Veteran can still prevail in his claims for 
service connection for diabetes mellitus, type II, and for 
peripheral neuropathy of the upper and lower extremities if 
the evidence supports these claims on a direct or secondary 
basis, or if diagnosed within one year of service.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310.

With respect to diabetes mellitus, type II, the Veteran's 
service treatment records are devoid of treatment for or a 
diagnosis of diabetes, and a urinalysis conducted at the 
Veteran's separation examination in June 1974 was negative 
for sugar.  The earliest diagnosis of diabetes mellitus is 
found in medical records many years after service, in 2001, 
with medical records showing that this disability was first 
noted in 1999.  Based on these facts, service connection for 
this disability has not been established either on the basis 
of a chronic disability in service or on continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b).

In addition, there is no medical evidence that relates the 
postservice diagnosis of diabetes mellitus to the Veteran's 
service or to the one-year period following his separation 
from service.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  The only 
opinion relating the Veteran's diabetes mellitus to service, 
namely to alleged exposure to Agent Orange, is the Veteran's 
opinion.  However, this opinion alone does not establish 
service incurrence since the Veteran is not competent to 
opine as to medical matters.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, although the Veteran testified in 
September 2007 that his VA physician told him that his 
diabetes could be related to service, there is no such 
evidence on file despite notice (VCAA) letters to the Veteran 
informing him to submit medical evidence relating his claimed 
disabilities to service and the RO obtaining copies of VA 
treatment records.

Accordingly, the Veteran's claim for diabetes mellitus, type 
II, cannot prevail on a direct service connection basis, on a 
presumptive basis due to chronic disease manifested within 
one year of service, or on a presumptive basis due to 
exposure to herbicides.  38 U.S.C.A. § 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a),(e).  

With respect to service connection for peripheral neuropathy, 
the Veteran asserts that this disability is secondary to his 
diabetes mellitus, type II.  However, regardless of the 
theory of entitlement pertinent to these claims, to include 
on a direct service connection basis, the evidence does not 
show that the Veteran has ever been diagnosed as having 
peripheral neuropathy - either in service or after service.  
In this regard, the Veteran's service treatment records are 
devoid of any notation regarding peripheral neuropathy and 
his postservice private and VA medical records, dated from 
1992 to 2005, are likewise devoid of any such notation.  It 
follows that the Veteran's claims for service connection for 
peripheral neuropathy of the upper and lower extremities must 
be denied because the first essential criterion for a grant 
of service connection - competent evidence of the claimed 
disability - has not been met.  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Hickson, supra.

For all the foregoing reasons, the Veteran's claims for 
service connection for diabetes mellitus, type II, claimed as 
due to exposure to herbicides, and for peripheral neuropathy 
of the upper and lower extremities, claimed as secondary to 
diabetes mellitus, type II, must be denied.  Because the 
competent evidence neither supports the claims, nor places 
the evidence both for and against the claims in relative 
equipoise, the benefit-of-the-doubt doctrine is not 
applicable in the adjudication of these claims.  See 38 
U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, claimed as secondary to 
diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, claimed as secondary to diabetes 
mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, claimed as secondary to 
diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, claimed as secondary to diabetes 
mellitus, type II, is denied.


REMAND

The statement of the case (SOC) issued by the RO in October 
2005 with respect to this appeal does not include the issue 
of entitlement to service connection for PTSD.  This is 
because, as is indicated above, the Veteran asserted in his 
June 2005 notice of disagreement that he was appealing a May 
2005 rating decision rather than the February 2005 decision, 
and the May 2005 decision did not include the issue of 
entitlement to service connection for PTSD.  However, as the 
Veteran included inservice stressors when he filed his June 
2005 notice of disagreement as well as provided service 
records to corroborate his claimed stressors, the Board 
construes his June 2005 notice of disagreement as a 
disagreement to the February 2005 denial of service 
connection for PTSD.  This is especially so when considering 
that the Veteran reported in his November 2005 substantive 
appeal that he worked in a stressful area aboard ship "in 
Vietnam" working around missiles and bombs and "finding 
people dead" and that this was hazardous to his mental 
health.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that where a veteran expresses disagreement in 
writing with a decision by an agency of original jurisdiction 
and the agency of original jurisdiction fails to issue a 
statement of the case, the Board should remand the matter for 
issuance of a statement of the case.  Thus, the issue of 
entitlement to service connection for PTSD must be remanded 
for issuance of a statement of the case.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.

The Board further finds that additional medical development 
is warranted with respect to the perfected claim of 
entitlement to service connection for anxiety and depression, 
claimed as secondary to diabetes mellitus type II.  In this 
regard, during a Board video conference hearing in April 
2007, the Veteran testified that he first started receiving 
medical treatment at the Tulsa Mental Hygiene clinic two 
years earlier and that his last visit was three months 
earlier.  A review of the claims file reveals that the most 
recent VA mental health clinic record on file is dated in 
August 2005 and reflects a diagnosis of depressive disorder.  
Accordingly, an attempt should be made to obtain all 
pertinent outstanding psychiatric records from August 2005 to 
date.  The Veteran should also be afforded a VA examination 
in order to determine the nature and etiology of his 
psychiatric diagnoses.  38 U.S.C.A. § 5103A(d).

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his 
representative a statement of the case 
(SOC) addressing the issue of entitlement 
to service connection for PTSD.  Along 
with the SOC, furnish to the Veteran and 
his representative a VA Form 9 (Appeal to 
the Board of Veterans' Appeals), 


and afford them the applicable time 
period for perfecting an appeal as to 
that issue.  The Veteran is hereby 
reminded that to obtain appellate 
jurisdiction of this issue, a timely 
appeal must be perfected.

2.  Take appropriate action to obtain any 
medical evidence not already of record 
concerning the perfected issues on 
appeal, to specifically include VA mental 
health records at the Tulsa Outpatient 
Clinic from August 2005 to date.    

3.  Thereafter, and following any 
additional development deemed warranted, 
to include obtaining information and 
seeking verification of reported 
stressors (if the issue of entitlement to 
service connection for PTSD is 
perfected), schedule the Veteran for a VA 
psychiatric examination to determine the 
correct diagnosis(es) and etiology of any 
psychiatric disability(ies) present.  The 
examiner should be asked to opine as to 
whether it is at least as likely as not 
(50 percent degree of probability or 
higher) that any diagnosed psychiatric 
disability(ies) is(are) related to 
service or service-connected disability 
(i.e., tinnitus).  The examiner should 
integrate all previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the Veteran's psychiatric status.

If, and only if, the issue of entitlement 
to service connection for PTSD is 
perfected, the examiner should also be 
asked to determine whether the diagnostic 
criteria for PTSD are satisfied (current 
regulations require a diagnosis of PTSD 
in conformance with the American 
Psychiatric Association's Diagnostic and 


Statistical Manual for Mental Disorders 
(DSM-IV)).  The examiner should be 
informed of the stressor(s) that 
has(have) been verified. The examiner 
should then be requested to provide an 
opinion as to whether the Veteran has 
PTSD and, if so, whether a diagnosis of 
PTSD is supportable solely by the 
stressor(s) that has(have) been verified 
in the record.

All indicated studies must be conducted.  
The claims folder must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination.  Moreover, a 
notation to the effect that this record 
review took place must be included in the 
examination report.

4.  Readjudicate the perfected issues on 
appeal.  If any benefit sought on appeal 
is denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


